Citation Nr: 1634136	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 26, 2015, for posttraumatic stress disorder (PTSD) with other specified depressive disorder (previously rated as anxiety disorder, not otherwise specified (NOS), with features of PTSD and depressive disorder, NOS), and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO). 

The Veteran testified at a May 2015 travel Board hearing.  The hearing transcript is of record. 

When this case was previously before the Board in July 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Review of the record indicates substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2016 decision, the evaluation of PTSD with other specified depressive disorder was increased to 50 percent, effective October 26, 2015.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  These records were reviewed in conjunction with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran filed a claim for service connection for hypertension in June 2016.  This matter has not been adjudicated and is referred to the agency of original jurisdiction (AOJ) for initial consideration.

The issue of entitlement to a TDIU is addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Throughout the period of this appeal, the Veteran's PTSD with other specified depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of memory; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

2.  The Veteran's PTSD with other specified depressive disorder has not manifested as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  


CONCLUSION OF LAW

Throughout the period of this appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD with other specified depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

The Veteran's appeal arises from an initial evaluation following grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, no further notice is needed under VCAA.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives.  Specifically, VCAA notice for the requirements to receive a TDIU was sent in August 2015, updated VA records were associated with the electronic record, and the Veteran was afforded a VA examination in October 2015; the Board finds that such are adequate to decide the claim.  In this regard, the VA medical professional who completed the opinion/examination considered pertinent evidence of record, and the record does not reflect that this examination was inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's PTSD with other specified depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Historically, the Board notes that the Veteran was afforded a VA examination in November 2009 in which no diagnoses were made; service connection for PTSD was denied in a January 2010 rating decision.

In a January 2013 rating decision, service connection for anxiety disorder NOS with features of PTSD and depressive disorder NOS (claimed as PTSD) was granted with an evaluation of 30 percent effective July 8, 2009, the date of service connection.  

Evidence Prior to October 26, 2015

VA treatment records are replete with noted symptoms to include disrupted sleep, irritability, avoidance of thoughts and feelings, and nightmares.  A VA psychology note in January 2011 showed that the Veteran denied suicidal and homicidal ideation, was irritable but quite tearful, had depressed and anxious mood, congruent affect, had an increase in nightmares and intrusive memories, avoidance, anger, exaggerated startle response, and some detachment/numbness.  A VA note in March 2014 listed symptoms to include recurrent traumatic nightmares, intrusive and disturbing thoughts, irritability, hypervigilance, frequent awakenings, fitful sleep, negative cognitions and emotions, and avoidance.

The Veteran was afforded a VA examination in September 2012 in which the examiner diagnosed anxiety disorder NOS with features of PTSD, depressive disorder NOS, and assigned a Global Assessment Functioning (GAF) score of 55.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported being married for 37 years in a very close and supportive relationship, engaging in many social activities together.  The examiner noted that the Veteran had nightmares, avoidance, irritability or outbursts of anger, exaggerated startle response, depressed mood, anxiety, and chronic sleep impairment.

The Veteran submitted a statement in October 2012 in which he noted that his symptoms included avoiding activities, feelings, and conversations; constant chest palpitations; panic attacks; mild memory loss; and that he spent most of his time in his home and with his family, not with friends.

The Veteran submitted a statement in February 2013 that he was social in order to maintain his marital relationship.  He reported having nightmares three to four times a week, and he avoided discussing his experiences, contacting his division mates, and crowds.

The Veteran submitted a statement from a VA counselor in October 2014, indicating that he was participating in group counseling and that his symptoms included intrusive memories, flashbacks, disturbing nightmares, ongoing
irritability, low frustration tolerance, constant anxiety, hyperarousal, difficulty falling and staying asleep,  avoidance of going into public or crowded places, being constantly on guard, and exaggerated startle response.  It was noted that the Veteran had significant occupational and social impairment, with deficiencies in most areas such as retiring from work earlier than he wanted to, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

As noted above, the Veteran was afforded a hearing before the undersigned in May 2015 in which he noted his PTSD counseling and that he retired in 2006 due to PTSD symptoms.

Evidence Since October 26, 2015

In response to the Board's remand, the Veteran was afforded a VA examination on October 26, 2015, in which the examiner diagnosed PTSD and other specified depressive disorder.  The examiner found the Veteran's level of occupational and social impairment as reduced reliability and productivity.  The Veteran reported being married for 40 years in a supportive relationship but that he tended to isolate more.  He reported being close with his daughter, son-in-law, grandchildren, sister, and brother-in-law.  He reported improvement in some symptoms to include reduced avoidance and sleep improvement.  He reported an increase in some symptoms including negative mood and hyperarousal.  The Veteran's symptoms included lack of trust, some survivor guilt, anhedonia, detachment, some emotional numbness, irritability, concentration difficulties, hypervigilance, hyperstartle, sleep interference, depressed mood, anxiety, and suspiciousness.  Mental status examination showed that he was groomed and dressed appropriately, alert and oriented, cooperative/pleasant, had normal speech, affect was congruent with mood with no lability, thought process was linear/relevant/goal-directed, there were no suicidal or homicidal ideation, no hallucinations/ruminations/obsessional ideation, memory was intact, and insight and judgement were appropriate.  The examiner opined that his service-connected psychiatric symptoms increased somewhat.  The examiner also opined that the service-connected psychiatric symptoms had a mild to moderate negative impact on his occupational functioning.

After carefully reviewing the evidence of record, the Board concludes that during the pendency of this claim, the occupational and social impairment from the Veteran's PTSD) with other specified depressive disorder more nearly approximated the impairment contemplated by the 50 percent rating.  

In determining that the Veteran's PTSD with other specified depressive disorder warrants a 50 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, GAF scores do not correlate to any specific rating.  The aforementioned GAF score of 55 reflects moderate symptoms.  The Board will rely on examination findings and the actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment. 

Review of the evidence of record prior to and since October 26, 2015, shows that the Veteran's PTSD with other specified depressive disorder was manifested by sleep disturbances, irritability, hypervigilance, hyperstartle response, depressed mood, and anxiety.  In October 2012 the Veteran also reported memory loss.  This is reflective of those symptoms contemplated by the 50 percent rating category, such as impairment of memory and disturbances of motivation and mood.  Notably, the Veteran also reported during this time period that he was social only in order to maintain his marriage, which is evidence of difficulty in establishing effective work and social relationships.  

As such, the Board finds that the Veteran's overall disability picture is contemplated by a 50 percent rating and no higher.  Review of the evidence of record since October 26, 2015, does not demonstrate a marked worsening of the Veteran's functioning.  

Finally, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 70 percent rating.  The evidence does not reveal that the Veteran experienced such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Nor did he have symptoms on par with this level of severity.  Consequently, the criteria for a 70 percent rating have not been met.

To this point, the Board acknowledges that the VA counselor in October 2014 stated that the Veteran had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  However, the medical and lay evidence of record, to include the Veteran's own statements, do not reflect these symptoms.  The Veteran is noted to have irritability but periods of violence are not shown, and he has repeatedly reported effective relationships with his spouse and family members.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and testimony before the undersigned.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.

Other Consideration

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the PTSD with other specified depressive disorder are not in excess of those contemplated by the schedular criteria.  

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Moreover, the record does not show that his other service-connected disabilities have a collective effect, acting with his PTSD with other specified depressive disorder to make the Veteran's disability picture an unusual or exceptional one.  Therefore, referral is not warranted based on a collective effect of his other service-connected disabilities acting with his PTSD.  See Johnson  v. McDonald, 762 F.3  d 12362 (Fed. Cir. 2014).


ORDER

Entitlement to a disability rating of 50 percent for PTSD with other specified depressive disorder for the period prior to October 26, 2015, but no higher, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran does not currently meet the schedular percentage requirements for TDIU; however, VA policy is to provide a TDIU in all cases where service-connected disabilities result in an inability to secure or follow substantially gainful employment, regardless of the percentages assigned.  38 C.F.R. § 4.16(a), (b).  The Board and the AOJ cannot consider this question in the first instance; rather, it must be referred to the Director of VA's Compensation Service for initial consideration, although the Board is not bound by the Director's determination.  38 C.F.R. § 4.16(b); see also Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015).  This should be completed upon remand, if appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director, Compensation Services, per 38 C.F.R. § 4.16(b). 
 
2.  Then, readjudicate the issue on appeal.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


